Title: 23d.
From: Adams, John Quincy
To: 


       Rose at about 8 this morning, and felt no inconveniency from the scene of yesterday. Townsend, who got so much engaged as to give up all thoughts of returning last night to Newbury-Port, breakfasted with us this morning; and then mounted his horse.
       It was a little after nine, when I started from the opposite shore of the river, and it was about twelve when I got to the tavern in Wilmington. Mr. Thaxter, and Miss Duncan, and her brother James, a Mr. Howe, and two or three other ladies dined at Wilmington. The landlord is opposed to the proposed Constitution. I stopped about a quarter of an hour at Medford to see my friend Freeman, and delivered him a couple of letters. I expected to have seen him at the ordination to-morrow, but his school retains him at Medford. We got into Boston just before Sunset. We stopp’d an hour there to get dress’d, and take a dish of Coffee. It was quite dark before we got out of Town; and we arrived at Braintree between 8 and 9. We found that the young ladies and all the company that was disposed to attend the ordination had gone to Hingham this afternoon. I was very much fatigued. I once before rode this journey in a day; (v: p: 25) and was still more fatigued, but that was in the middle of Summer, when the weather was very warm, which made it more tedious to ride on horseback.
       Kirkland and my brother Tom were both here, and could not go on to Hingham for want of horses.
       It was almost 11. before we retired.
      